     Case 3:20-cv-00406-AJB-WVG Document 23 Filed 08/04/20 PageID.213 Page 1 of 14



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    DARRYL DUNSMORE,                                Case No.: 3:20-cv-00406-AJB-WVG
      Inmate Booking No. 19777041,
12
                                         Plaintiff,   ORDER:
13
                           vs.                        (1) DENYING MOTION FOR CIVIL
14
                                                      CONTEMPT, MOTION TO
15                                                    APPOINT COUNSEL, AND MOTION
      STATE OF CALIFORNIA; SAN DIEGO                  FOR TEMPORARY RESTRAINING
16    COUNTY; SAN DIEGO SHERIFF’S                     ORDER; AND
17    DEP’T; DEPARTMENT OF
      CORRECTIONS; GORE                               (2) DISMISSING FIRST AMENDED
18    XAVIER BECCERA; ATTORNEY                        COMPLAINT FOR FAILING TO
19    GENERAL,                                        STATE A CLAIM PURSUANT TO 28
                                      Defendants.     U.S.C. § 1915(e)(2) AND 28 U.S.C.
20
                                                      § 1915A(b)
21
22
23    I.    Procedural History
24          On March 2, 2020, Darryl Dunsmore (“Plaintiff”), currently housed at the San
25    Diego Central Jail located in San Diego, California, and proceeding pro se, filed a civil
26    rights action pursuant to 42 U.S.C. § 1983. (See Compl., ECF No. 1.) In addition,
27    Plaintiff filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C.
28    § 1915(a). (See ECF No. 3.)

                                                                              3:20-cv-00406-AJB-WVG
     Case 3:20-cv-00406-AJB-WVG Document 23 Filed 08/04/20 PageID.214 Page 2 of 14



1            On April 6, 2020, the Court GRANTED Plaintiff’s Motion to Proceed IFP and
2     simultaneously DISMISSED his Complaint for failing to state a claim upon which relief
3     could be granted. (See ECF No. 4.) Plaintiff was granted leave to file an amended
4     pleading in order to correct the deficiencies of pleading identified in the Court’s Order.
5     (See id.)
6            On July 1, 2020, Plaintiff filed his First Amended Complaint (“FAC”). (See ECF
7     No. 11.) In addition, to his FAC, Plaintiff submitted a declaration from Ken Karan 1, an
8     attorney who declares that he personally met with Plaintiff on April 21, 2020. (See id.,
9     ECF No. 11 at 18.) Karan declares that Plaintiff asked him to mail an amended pleading
10    in this matter on his behalf and he “personally put the amended complaint in an envelope
11    and mailed it to this Court with first class postage pre-paid” on or about April 22, 2020.
12    (Id.) However, he notes that a review of the Court’s docket indicates that the amended
13    complaint had not been filed. (Id.)
14           On July 17, 2020, Ken Karan submitted a second declaration in which he indicates
15    that he was “wrong” in his previous declaration and in fact, he had not previously mailed
16    Plaintiff’s amended pleading which he recently discovered while “moving file boxes.”
17    (Karan Decl, ECF No. 13 at 1.) Karan attaches as an exhibit the “true and correct
18    original of the amended complaint Mr. Dunsmore is attempting to file.” (Id. at 2.)
19    Attached to Karan’s second declaration was also a “Motion for Civil Contempt,” “Motion
20    for Appointment of Counsel,” “Motion for Temporary Restraining Order and Preliminary
21    Injunction,” and “First Amended Complaint.” (Id. at 3-26.)
22           On July 17, 2020, Plaintiff filed a motion to strike the amended complaint filed on
23    July 1, 2020 and requested that the Court file the First Amended Complaint (“FAC”)
24    attached to Karan’s second declaration. The Court GRANTED Plaintiff’s Motion and
25    directed the Clerk of Court to strike the amended complaint filed on July 1, 2020.
26
27
      1
        Karan has not submitted a substitution of attorney in this matter and thus, it does not appear that Karan
28    is representing Plaintiff in the matter before this Court.

                                                                                          3:20-cv-00406-AJB-WVG
     Case 3:20-cv-00406-AJB-WVG Document 23 Filed 08/04/20 PageID.215 Page 3 of 14



1           The Clerk of Court was directed to file Plaintiff’s FAC, see ECF No. 13 at 17-36,
2     Motion for Civil Contempt, see ECF No. 13 at 3-4, Motion for Appointment of Counsel,
3     see ECF No. 13 at 5-6, and Motion for Temporary Restraining Order and Preliminary
4     Injunction, see ECF No. 13 at 7-16 as separate entries in the Court’s docket.
5     II.   Motion to Appoint Counsel
6           All documents filed pro se are liberally construed, and “a pro se complaint,
7     however inartfully pleaded, must be held to less stringent standards than formal pleadings
8     drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v.
9     Gamble, 429 U.S. 97, 106 (1976) (internal quotations omitted)). But there is no
10    constitutional right to counsel in a civil case; and Plaintiff’s FAC does not demand that
11    the Court exercise its limited discretion to request than an attorney represent him pro
12    bono pursuant to 28 U.S.C. § 1915(e)(1) at this stage of the case. See Lassiter v. Dept. of
13    Social Servs., 452 U.S. 18, 25 (1981); Agyeman v. Corr. Corp. of America, 390 F.3d
14    1101, 1103 (9th Cir. 2004). Only “exceptional circumstances” support such a
15    discretionary appointment. Terrell v. Brewer, 935 F.3d 1015, 1017 (9th Cir. 1991);
16    Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). Exceptional circumstances exist
17    where there is cumulative showing of both a likelihood of success on the merits and a
18    demonstrated inability of the pro se litigant to articulate his claims in light of their legal
19    complexity. Id.
20          As currently pleaded, Plaintiff’s FAC demonstrates that while he may not be
21    formally trained in law, he nevertheless is fully capable of legibly articulating the facts
22    and circumstances relevant to his claims, which are typical and not legally “complex.”
23    Agyeman, 390 F.3d at 1103. Moreover, for the reasons discussed below, Plaintiff has yet
24    to show he is likely to succeed on the merits of the claims. Therefore, the Court DENIES
25    Plaintiff’s Motion for Appointment of Counsel (ECF No. 21).
26    ///
27    ///
28    ///

                                                                                  3:20-cv-00406-AJB-WVG
     Case 3:20-cv-00406-AJB-WVG Document 23 Filed 08/04/20 PageID.216 Page 4 of 14



1     III.   Screening of FAC pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
2            A.    Standard of Review
3            Because Plaintiff is a prisoner and is proceeding IFP, his FAC requires a pre-
4     answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
5     statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
6     it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
7     who are immune. See Williams v. King, 875 F.3d 500, 502 (9th Cir. 2017) (discussing 28
8     U.S.C. § 1915(e)(2)) (citing Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en
9     banc)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C.
10    § 1915A(b)). “The purpose of [screening] is ‘to ensure that the targets of frivolous or
11    malicious suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d
12    903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d
13    680, 681 (7th Cir. 2012)).
14           “The standard for determining whether a plaintiff has failed to state a claim upon
15    which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
16    Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
17    F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
18    Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
19    applied in the context of failure to state a claim under Federal Rule of Civil Procedure
20    12(b)(6)”). Federal Rules of Civil Procedure 8 and 12(b)(6) require a complaint to
21    “contain sufficient factual matter, accepted as true, to state a claim to relief that is
22    plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation
23    marks omitted).
24           Detailed factual allegations are not required, but “[t]hreadbare recitals of the
25    elements of a cause of action, supported by mere conclusory statements, do not suffice.”
26    Id. “Determining whether a complaint states a plausible claim for relief [is] ... a context-
27    specific task that requires the reviewing court to draw on its judicial experience and
28    common sense.” Id. The “mere possibility of misconduct” or “unadorned, the defendant-

                                                                                  3:20-cv-00406-AJB-WVG
     Case 3:20-cv-00406-AJB-WVG Document 23 Filed 08/04/20 PageID.217 Page 5 of 14



1     unlawfully-harmed me accusation[s]” fall short of meeting this plausibility standard. Id.;
2     see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
3            B.      Plaintiff’s Allegations 2
4            Plaintiff claims that the “State of California and the County of San Diego have
5     established policy or law which violates Plaintiff’s right to medical care” when his “ADA
6     appliances were confiscated” when he was transferred to the San Diego Central Jail.
7     (FAC at 5.) Plaintiff was placed in an “isolation cell” because he is “on auto immune
8     suppression therapy” and is “totally disabled due to Ankylosing Spondylitis and
9     Parkinson’s.” (Id.)
10           Plaintiff’s cell contained a shower, which is required due to a “medical directive
11    and chronos,” but “employees under the supervision of Bill Gore” have failed to “repair
12    or maintain said shower.” (Id.) Plaintiff claims using “public restrooms and showers”
13    could “jeopardize Plaintiff’s auto immune suppression therapy.” (Id. at 6.)
14           Plaintiff alleges that upon “arrival at San Diego County Jail [his] ADA appliances
15    were confiscated and only [his] eating spoon was provided.” (Id.) Plaintiff claims that
16    he used this “ADA spoon to prepare items to safely eat” because Plaintiff has a medical
17    condition that puts him at “risk of choking on food.” (Id.) However, Plaintiff broke this
18    spoon and “was forced to eat like an animal for at least 30 days because Plaintiff could
19    not replace [his] spoon.” (Id. at 7.) Plaintiff alleges that he “ended up choking on [his]
20    food” and was found on his cell floor by “staff” who told Plaintiff that if he “did that
21    again they would put [him] on suicide watch.” (Id.) Plaintiff claims “they finally placed
22    an order” to replace his spoon and other “hand appliances.” (Id.)
23           Plaintiff also claims he was denied access to the courts when “17 boxes of
24    litigation” he brought with him upon his transfer to the San Diego Central Jail were
25    “confiscated” when he arrived at the jail. (Id. at 10.) As a result, Plaintiff alleges he was
26
27
      2
       The Court will refer to the page numbers as they are imprinted by the court’s electronic case filing
28    system.

                                                                                         3:20-cv-00406-AJB-WVG
     Case 3:20-cv-00406-AJB-WVG Document 23 Filed 08/04/20 PageID.218 Page 6 of 14



1     unable to pursue his “collateral attack” on his underlying criminal sentence. (Id.)
2     Plaintiff also claims that the attorney assigned to him by the Office of Assigned Counsel
3     was “ineffective.” (Id. at 15.)
4           Plaintiff seeks injunctive relief, $60,000,000 in compensatory damages, and
5     $60,000,000 in punitive damages. (Id. at 36.)
6           C.     42 U.S.C. § 1983
7           Section 1983 is a “vehicle by which plaintiffs can bring federal constitutional and
8     statutory challenges to actions by state and local officials.” Anderson v. Warner, 451 F.3d
9     1063, 1067 (9th Cir. 2006). To state a claim under 42 U.S.C. § 1983, a plaintiff must
10    allege two essential elements: (1) that a right secured by the Constitution or laws of the
11    United States was violated, and (2) that the alleged violation was committed by a person
12    acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye,
13    789 F.3d 1030, 1035-36 (9th Cir. 2015).
14          D.     Supervisory Liability
15          Plaintiff names a number of government officials whom he claims are responsible
16    for violating his constitutional rights. Specifically, Plaintiff identifies the Governor
17    Newsom, Mayor Faulconer, Sheriff Gore, and Attorney General Beccera as Defendants
18    and appears to hold them liable in their supervisory capacity. Plaintiff makes broad
19    allegations that these Defendants “supported harmful policies” and “failed to train or
20    supervise employees.” (FAC at 2.)
21          However, these types of broad and conclusory allegations fail to plausibly show
22    how, or to what extent, these Defendants may be held individually liable for any
23    constitutional injury. See Iqbal, 556 U.S. at 676-77; Jones v. Comm’ty Redev. Agency of
24    City of Los Angeles, 733 F.2d 646, 649 (9th Cir. 1984) (even pro se plaintiff must “allege
25    with at least some degree of particularity overt acts which defendants engaged in” in
26    order to state a claim). As pleaded, Plaintiff plainly seeks to hold these Defendants liable
27    for the acts of unidentified subordinates. But “vicarious liability is inapplicable to …
28    § 1983 suits.” Iqbal, 556 U.S. at 676. Instead, “Plaintiff must plead that each

                                                                                3:20-cv-00406-AJB-WVG
     Case 3:20-cv-00406-AJB-WVG Document 23 Filed 08/04/20 PageID.219 Page 7 of 14



1     Government-official defendant, through [his] own individual actions, has violated the
2     Constitution” in order to plead a plausible claim for relief. Id.; see also Crowley v.
3     Bannister, 734 F.3d 967, 977 (9th Cir. 2013) (supervisor may be held liable under §1983
4     only if there is “a sufficient causal connection between the supervisor’s wrongful conduct
5     and the constitutional violation”) (citations and internal quotation marks omitted); Fayle
6     v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979) (when a named defendant holds a
7     supervisorial position, the causal link between the defendant and the claimed
8     constitutional violation must be specifically alleged).
9            “The inquiry into causation must be individualized and focus on the duties and
10    responsibilities of each individual defendant whose acts or omissions are alleged to have
11    caused a constitutional deprivation.” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988),
12    citing Rizzo v. Goode, 423 U.S. 362, 370-71 (1976); Berg v. Kincheloe, 794 F.2d 457,
13    460 (9th Cir. 1986); Estate of Brooks v. United States, 197 F.3d 1245, 1248 (9th Cir.
14    1999) (“Causation is, of course, a required element of a § 1983 claim.”) A person
15    deprives another “of a constitutional right, within the meaning of section 1983, if he does
16    an affirmative act, participates in another’s affirmative acts, or omits to perform an act
17    which he is legally required to do that causes the deprivation of which [the plaintiff
18    complains].” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Plaintiff offers no
19    factual allegations to support a claim that any of these named Defendants were
20    responsible for any specific claims Plaintiff raises in his FAC.
21          Thus, Defendants Newsom, Faulconer, Gore, and Becerra are DISMISSED from
22    this action for failing to state a claim against them upon which relief may be granted.
23          E.     Access to Courts claims
24          Plaintiff’s access to courts claim are far from clear but he generally alleges that he
25    has been denied access to the courts which purportedly “effectively destroyed [his]
26    collateral attacks” on his criminal sentence. (FAC at 10.)
27          Prisoners have a constitutional right of access to the courts. Lewis v. Casey, 518
28    U.S. 343, 346 (1996); Bounds v. Smith, 430 U.S. 817, 821 (1977), limited in part on other

                                                                                3:20-cv-00406-AJB-WVG
     Case 3:20-cv-00406-AJB-WVG Document 23 Filed 08/04/20 PageID.220 Page 8 of 14



1     grounds by Lewis, 518 U.S. at 354. In order to state a claim of a denial of the right to
2     access the courts, a prisoner must establish that he has suffered “actual injury,” a
3     jurisdictional requirement derived from the standing doctrine. Lewis, 518 U.S. at 349. An
4     “actual injury” is “actual prejudice with respect to contemplated or existing litigation,
5     such as the inability to meet a filing deadline or to present a claim.” Id. at 348 (citation
6     and internal quotations omitted). The right of access does not require the State to “enable
7     the prisoner to discover grievances,” or even to “litigate effectively once in court.” Id. at
8     354; see also Jones v. Blanas, 393 F.3d 918, 936 (9th Cir. 2004) (defining actual injury
9     as the “inability to file a complaint or defend against a charge”). Instead, Lewis holds:
10          [T]he injury requirement is not satisfied by just any type of frustrated legal
            claim ... Bounds does not guarantee inmates the wherewithal to transform
11
            themselves into litigating engines capable of filing everything from
12          shareholder derivative actions to slip-and-fall claims. The tools it requires to
            be provided are those that the inmates need in order to attack their sentences,
13
            directly or collaterally, and in order to challenge the conditions of their
14          confinement. Impairment of any other litigating capacity is simply one of the
            incidental (and perfectly constitutional) consequences of conviction and
15
            incarceration.
16
17    Id. at 346; see also Spence v. Beard, No. 2:16-CV-1828 KJN P, 2017 WL 896293, at *2-
18    3 (E.D. Cal. Mar. 6, 2017). Indeed, the failure to allege an actual injury is “fatal.” Alvarez
19    v. Hill, 518 F.3d 1152, 1155 n.1 (9th Cir. 2008) (“Failure to show that a ‘non-frivolous
20    legal claim had been frustrated’ is fatal.”) (quoting Lewis, 518 U.S. at 353 & n.4).
21          In addition to alleging an “actual injury,” Plaintiff must also plead facts sufficient
22    to describe the “non-frivolous” or “arguable” nature of underlying claim he contends was
23    lost as result of Defendants’ actions. Christopher v. Harbury, 536 U.S. 403, 413-14
24    (2002). The nature and description of the underlying claim must be set forth in the
25    pleading “as if it were being independently pursued.” Id. at 417.
26    ///
27    ///
28    ///

                                                                                 3:20-cv-00406-AJB-WVG
     Case 3:20-cv-00406-AJB-WVG Document 23 Filed 08/04/20 PageID.221 Page 9 of 14



1            Plaintiff references several case numbers but offers no specific factual allegations
2     as to what forms the basis of these cases. 3 There are no allegations that offer, with any
3     specificity, the nature or description of the underlying claims. Plaintiff does not allege
4     any “actual injury” or identify any “prejudice with respect to contemplated or existing
5     litigation, such as the inability to meet a filing deadline or to present a claim.” Lewis, 518
6     U.S. at 348. More specifically, he does not describe the non‒frivolous or arguable nature
7     of any of the underlying claims in his FAC.
8            Accordingly, the Court finds that Plaintiff has failed to state an access to courts
9     upon which relief can be granted.
10           E.      Monell Liability
11           To the extent Plaintiff attempts to assert a claim against the County of San Diego,
12    his allegations are insufficient. A municipal entity may be held liable under § 1983 only
13    if he alleges facts sufficient to plausibly show that he was deprived of a constitutional
14    right by individually identified employees who acted pursuant to the municipality’s
15    policy or custom. Mt. Healthy City Sch. Dist. Bd. of Ed. v. Doyle, 429 U.S. 274, 280
16    (1977); Monell v. Dep’t of Social Servs, 436 U.S. 658, 691 (1978); Villegas v. Gilroy
17    Garlic Festival Ass’n, 541 F.3d 950, 964 (9th Cir. 2008). The County of San Diego may
18    not be held vicariously liable under § 1983 simply because one of its employees is
19    alleged to have acted wrongfully. See Board of Cty. Comm’rs. v. Brown, 520 U.S. 397,
20    403 (1997); Monell, 436 U.S. at 691 (“[A] a municipality cannot be held liable solely
21    because it employs a tortfeasor.”); Jackson v. Barnes, 749 F.3d 755, 762 (9th Cir. 2014).
22    Instead, the municipality may be held liable “when execution of a government’s policy or
23    custom ... inflicts [a constitutional] injury.” Monell, 436 U.S. at 694; Los Angeles Cty.,
24    Cal. v. Humphries, 562 U.S. 29, 36 (2010).
25
26
      3
         Plaintiff has filed dozens of petitions and writs in the California Court of Appeal, Fourth Appeal
27    District, Division 1. Several of these matters have been filed in the last six months since Plaintiff has
      been housed in the San Diego Central Jail. See https://appellatecases.courtinfo.ca.gov/search (website
28    last visited July 31, 2020.)

                                                                                          3:20-cv-00406-AJB-WVG
     Case 3:20-cv-00406-AJB-WVG Document 23 Filed 08/04/20 PageID.222 Page 10 of 14



1           Therefore, the claims against the County of San Diego are DISMISSED for failing
2     to state a claim upon which relief may be granted.
3           F.     Public Defender
4           To the extent that Plaintiff names Deputy Public Defender Craig Leff, who has
5     been appointed to represent him, see FAC at 3, he fails to state a claim upon which
6     § 1983 relief can be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); 28 U.S.C. § 1915A(b)(1).
7     “[A] public defender does not act under color of state law when performing a lawyer’s
8     traditional functions as counsel to a defendant in a criminal proceeding.” Polk County v.
9     Dodson, 454 U.S. 312, 325 (1981); Miranda v. Clark County, Nevada, 319 F.3d 465, 468
10    (9th Cir. 2003) (“[The public defender] was, no doubt, paid by government funds and
11    hired by a government agency. Nevertheless, [her] function was to represent [her] client,
12    not the interests of the state or county.”); Garnier v. Clarke, 332 Fed. App’x 416 (9th Cir.
13    2009) (affirming district court’s sua sponte dismissal of prisoner’s § 1983 claims against
14    appointed counsel). Thus, all claims against Defendant Leff are dismissed from this
15    action for failing to state a claim upon which relief may be granted.
16          G.     American with Disabilities Act
17          Plaintiff also invokes the Americans with Disabilities Act (“ADA”), 42 U.S.C.
18    § 12132, at least twice in his FAC. (See FAC at 9, 10.) The ADA applies in the prison
19    context. See 42 U.S.C. § 12131(1)(B); U.S. v. Georgia 546 U.S. 151, 154 (2006). In order
20    to state a claim under Title II of the ADA, however, a plaintiff must allege:
21
22          (1) he ‘is an individual with a disability; (2) he ‘is otherwise qualified to
            participate in or receive the benefit of some public entity’s services, programs,
23
            or activities;’ (3) he ‘was either excluded from participation in or denied the
24          benefits of the public entity’s services, programs, or activities, or was
            otherwise discriminated against by the public entity;’ and (4) ‘such exclusion,
25
            denial of benefits, or discrimination was by reason of [his] disability.’
26
27    O’Guinn v. Lovelock Correctional Center, 502 F.3d 1056, 1060 (9th Cir. 2007) (citing
28    McGary v. City of Portland, 386 F.3d 1259, 1265 (9th Cir. 2004) (quoting Thompson v.

                                                                               3:20-cv-00406-AJB-WVG
     Case 3:20-cv-00406-AJB-WVG Document 23 Filed 08/04/20 PageID.223 Page 11 of 14



1     Davis, 295 F.3d 890, 895 (9th Cir. 2002) (per curiam)).
2           Plaintiff cannot pursue an ADA claim against any of the named individual
3     Defendants because there is no individual liability under Title II. Vinson v. Thomas, 288
4     F.3d 1145 (9th Cir. 2002) (“[A] plaintiff cannot bring an action under 42 U.S.C. § 1983
5     against a State official in [his or] her individual capacity to vindicate rights created by
6     Title II of the ADA ...”); see also Heinke v. County of Tehama Sheriff’s Dept., No. CVI
7     S-12-2433 LKK/KJN, 2013 WL 3992407, at *7 (E.D. Cal. Aug.1, 2013). The ADA’s
8     definition of “public entity” does not include individuals. See Hardwick v. Curtis
9     Trailers, Inc., 896 F. Supp. 1037, 1038-39 (D. Or. 1995) (individual liability is precluded
10    under ADA Title II) (citing Miller v. Maxwell’s Intern., Inc., 991 F.2d 583 (9th Cir.
11    1993)).
12          Moreover, Plaintiff does not allege that he was discriminated against because of his
13    alleged disabilities. In order to recover money damages under Title II of the ADA, the
14    alleged discrimination must be intentional on the part of the defendants. Duvall v. Cty. of
15    Kitsap, 260 F.3d 1124, 1138 (9th Cir. 2001).
16          For these reasons, Plaintiff’s FAC also fails to state an ADA claim upon which
17    relief can be granted. See 28 U.S.C. § 1915(e)(2)(b)(ii), § 1915A(b)(1).
18          H.     Leave to Amend
19          Thus, for all these reasons, the Court finds Plaintiff’s FAC fails to state a § 1983
20    claim upon which relief can be granted, and that it must be dismissed sua sponte and in
21    its entirety pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1). See Watison,
22    668 F.3d at 1112; Wilhelm, 680 F.3d at 1121. Because Plaintiff is proceeding pro se,
23    however, the Court having now provided him with “notice of the deficiencies in his
24    complaint,” will also grant him an opportunity to fix them. See Akhtar v. Mesa, 698 F.3d
25    1202, 1212 (9th Cir. 2012) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir.
26    1992)).
27    ///
28    ///

                                                                                 3:20-cv-00406-AJB-WVG
     Case 3:20-cv-00406-AJB-WVG Document 23 Filed 08/04/20 PageID.224 Page 12 of 14



1     IV.   Motion for Temporary Restraining Order and Preliminary Injunction
2           Finally, the Court considers Plaintiff’s “Motion for Temporary Restraining Order
3     and Preliminary Injunction (ECF No. 22)
4           A federal district court may issue emergency injunctive relief only if it has
5     personal jurisdiction over the parties and subject matter jurisdiction over the lawsuit. See
6     Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that
7     one “becomes a party officially, and is required to take action in that capacity, only upon
8     service of summons or other authority-asserting measure stating the time within which
9     the party served must appear to defend.”). The court may not attempt to determine the
10    rights of persons not before it. See, e.g., Hitchman Coal & Coke Co. v. Mitchell, 245 U.S.
11    229, 234-35 (1916); Zepeda v. INS, 753 F.2d 719, 727-28 (9th Cir. 1983). An injunction
12    binds only “the parties to the action,” their “officers, agents, servants, employees, and
13    attorneys,” and “other persons who are in active concert or participation.” Fed. R. Civ. P.
14    65(d)(2)(A)-(C).
15          Moreover, “at an irreducible minimum,” the party seeking immediate injunctive
16    relief “must demonstrate a fair chance of success on the merits, or questions serious
17    enough to require litigation.” Pimentel v. Dreyfus, 670 F.3d 1096, 1111 (9th Cir. 2012)
18    (internal quotation marks and citation omitted)). As stated above, the Court has found
19    that Plaintiff’s FAC fails to contain a plausible claim upon which § 1983 relief can be
20    granted, he cannot succeed on the merits, and has not shown irreparable harm. “‘A
21    plaintiff seeking a preliminary injunction must establish that he is likely to succeed on the
22    merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that
23    the balance of equities tips in his favor, and that an injunction is in the public interest.’”
24    Glossip v. Gross, __ U.S. __, 135 S. Ct. 2726, 2736-37 (2015) (quoting Winter v. Natural
25    Resources Defense Council, Inc., 555 U.S. 7, 20 (2008)); see also Williams v. Duffy, No.
26    18-CV-06921-BLF, 2019 WL 95924, at *3 (N.D. Cal. Jan. 3, 2019) (denying prisoner’s
27    TRO based in conjunction with sua sponte screening and dismissal of complaint for
28    failure to state a claim pursuant to 28 U.S.C. § 1915A).

                                                                                  3:20-cv-00406-AJB-WVG
     Case 3:20-cv-00406-AJB-WVG Document 23 Filed 08/04/20 PageID.225 Page 13 of 14



1           Accordingly, because Plaintiff has failed to state any plausible claim upon which
2     § 1983 relief can be granted in this case, and the Court lacks personal jurisdiction over
3     any of the persons he seeks to enjoin, his Motion for Temporary Restraining Order and
4     Preliminary Injunction must be DENIED.
5     V.    Conclusion and Orders
6           For the reasons explained, the Court:
7           1.     DENIES Plaintiff’s Motion for Civil Contempt, Motion for Appointment of
8     Counsel, and Motion for Temporary Restraining Order and Preliminary Injunction. (ECF
9     Nos. 20, 21, 22.)
10          2.     DISMISSES Plaintiff’s FAC for failing to state a claim upon which relief
11    may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) and GRANTS
12    him sixty (60) days leave from the date of this Order in which to file an Amended
13    Complaint which cures all the deficiencies of pleading noted. Plaintiff’s Amended
14    Complaint must be complete by itself without reference to his original pleading.
15    Defendants not named and any claim not re-alleged in his Amended Complaint will be
16    considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner
17    & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes
18    the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that
19    claims dismissed with leave to amend which are not re-alleged in an amended pleading
20    may be “considered waived if not repled.”).
21          If Plaintiff fails to file an Amended Complaint within the time provided, the Court
22    will enter a final Order dismissing this civil action based both on Plaintiff’s failure to
23    state a claim upon which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
24    and 1915A(b), and his failure to prosecute in compliance with a court order requiring
25    amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does
26    not take advantage of the opportunity to fix his complaint, a district court may convert the
27    dismissal o3 the complaint into dismissal of the entire action.”).
28    ///

                                                                                3:20-cv-00406-AJB-WVG
     Case 3:20-cv-00406-AJB-WVG Document 23 Filed 08/04/20 PageID.226 Page 14 of 14



1           3.     The Clerk of Court is directed to mail a court approved form civil rights
2     complaint to Plaintiff.
3
4     IT IS SO ORDERED.
5
6     Dated: August 4, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                             3:20-cv-00406-AJB-WVG
